Opinion by
Williams, J.,
Plaintiff declared on a book account for premiums due on insurance policies and surety bonds. Defendant was an insurance broker and plaintiff was general agent for several companies. Four of plaintiff’s witnesses testified that usually, in the insurance business, the premiums *43were charged to the broker, the policies were sent to him, and the general agent had no dealings with the insured. There was testimony that plaintiff and defendant had so dealt with each other for three or four years, and settlement had been made by defendant on this basis by monthly payments. There was a verdict and judgment for plaintiff, and defendant appealed.
The testimony of plaintiff’s witnesses, if believed, established a contractual relation to procure insurance business, and it was competent to show that a certain course of dealing was usually followed in the business, and that it was followed in this particular case.
The judgment is affirmed.